DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 18, drawn to an apparatus, classified in A61B17/10.
II. Claims 19- 20, drawn to a method, classified in A61B17/221.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a clip or clamp for attaching and securing tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to
another invention;
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



This application contains claims directed to the following patentably distinct species:
Species A:  Figs. 5- 7:  clot pinching element 120 having alternative ring segments 145 or as in Fig. 7, clot pinching element 120 having multiple adjacent ring segments 145 spaced close together;
Species B:  Fig. 8:  clot pinching element 120 having struts forming a plurality of adjacent segments 152, where differing shapes of the adjacent segments results in the radial force generated by successive adjacent segments being unequal;
Species C:  Fig. 9:  clot pinching element 120 formed into a flat, two-dimensional helical ribbon.
The species are independent or distinct because of the above-described mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 14 is directed to Species C.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the prior art applicable to one invention would not likely be applicable to
another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Korbin Blunck on 5/24/22 a provisional election was made with traverse to prosecute the invention of Group I and Species B, claims 1- 13 and 15- 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 19- 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of Figs. 11a- c in P. [0044] and Figs. 12- 13 in P. [0047] are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8- ‘the distal end of the clot pinching structure’ should be amended to - - [[the]] a distal end of the clot pinching structure - - because while it is clear that clot pinching structure is part of an elongate inner body having a proximal and distal end, the claim would be more consistent if the clot pinching structure distal end is similarly introduced in the claim - - Appropriate correction is required.  Claims 2- 10 are objected to for being dependent off claim 1.
Claim 1 is objected to because of the following informalities:  line 9- ‘configured to create lumen’ should be amended to - - configured to create a lumen - - to correct an apparent typographical error.  Appropriate correction is required.  Claims 2- 10 are objected to for being dependent off claim 1.
Claim 1 is objected to because of the following informalities:  line 16- ‘the first scaffolding segments’ should be amended to - - the first scaffolding segment - - to correct an apparent typographical error.  Appropriate correction is required.  Claims 2- 10 are objected to for being dependent off claim 1.
Claim 3 is objected to because of the following informalities: ‘at least a portion of the porous inner channel being configured interpenetrate the clot when radially expandable to the deployed configuration’ should be amended to - - at least a portion of the porous inner channel being configured to interpenetrate the clot when radially expanded to the deployed configuration - - to correct apparent typographical errors.  Appropriate correction is required.  Claim 4 is objected to for being dependent off claim 3.
Claim 11 is objected to because of the following informalities:  line 7- ‘the distal end of the clot engaging element’ should be amended to - - [[the]] a distal end of the clot engaging element - - because while it is clear that clot engaging element is part of an elongate inner body having a proximal and distal end, the claim would be more consistent if the clot engaging element distal end is similarly introduced in the claim - - Appropriate correction is required.  Claims 12- 18 are objected to for being dependent off claim 11.  It is noted that claim 13 recites ‘the proximal end’ and ‘the distal end’ of the clot engaging element.  As such, claim 13 should similarly introduce - - [[the]] a proximal end to maintain consistency among claims.
Claims 12 (line 1) and 13 (line 1) are objected to because of the following informalities: ‘the amplitude of the waveform pattern’ should be amended to - - [[the]] an amplitude of the waveform pattern - - since even though it is generally known that a waveform pattern has an amplitude, it would clarify the claim to introduce an amplitude to avoid ambiguity - -.  Appropriate correction is required.
Withdrawn claim 14 is objected to because of the following informalities:  line 2- ‘extending through the clot engaging element and tubular inner channel’ should be amended to - - extending through the clot engaging element and the tubular inner channel - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 2- the radial force exerted by at least two adjacent segments’ should be amended to - - the radial force exerted by at least two adjacent segments of the plurality of adjacent segments- - to be consistent with previous claim terminology.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: ‘adjacent struts of the clot engaging element comprising at least one bend, the bends being configured so adjacent struts compress the clot as the clot engaging element is moved to the clot pinching configuration’ should be amended to - - adjacent struts of the clot engaging element comprising at least one bend, the at least one bend being configured so that adjacent struts compress the clot as the clot engaging element is moved to the clot pinching configuration - - to be consistent with previous claim terminology and also to correct an apparent typographical error.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  lines 2- 3- ‘each comprising one or more expandable bodies, the expandable bodies comprising’ should be amended to - - each comprising one or more expandable bodies, the one or more expandable bodies comprising - - to be consistent with previous claim terminology.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 1- 'each expandable bodies of the proximal and distal segments’ should be amended to - - each of the one or more expandable bodies of the proximal and distal segments - - to be consistent with previous claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 13 and 15- 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vale et al. (US Pub. No. 2017/0071614 A1).  Vale incorporates by reference Brady (WO 2014/139845 A) in P.  [0181].  Vale and Brady are cited in IDS filed 9/14/20.

    PNG
    media_image1.png
    584
    895
    media_image1.png
    Greyscale

Regarding claim 1, Vale discloses a device for removing a clot from a blood vessel, comprising: 
a framework of struts forming an elongate inner body (110, 130, 150, 360, 408) (Figs.1a- 3a, 11- 13) having a proximal end (PE) (See Annotated Fig. 11 - - left of dashed line is proximal half of an elongate inner body), a distal end (DE) (See Annotated Fig. 11 - - right of dashed line is distal half of an elongate inner body), and a longitudinal axis (LA) (See Annotated Fig. 11), the elongate inner body (110, 130, 150, 360, 408) comprising ([0157], [0201] - - different combinations of features are indicated by the disclosure; here the body section 262 feature from the embodiment of Figs. 11- 12 are combined with the pinching structures of the embodiment of Figs. 1a- 3a, 13):
a clot pinching structure (407) (Fig. 13) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b and 13) comprising a constrained delivery configuration (Fig. 1a), an expanded clot engaging deployed configuration (Figs. 1b, 2a), and an at least partially constrained clot pinching configuration (Figs. 1e, 2c), the clot pinching structure (407) configured to pinch the clot on movement from the deployed configuration (Figs. 1b, 2a) to the clot pinching configuration (Figs. 1e, 2c); and
a porous inner channel (362, 1302 - -mid and distal portions) (Figs. 11, 35b) connected to the distal end of the clot pinching structure (407) and comprising a tubular main body configured to create a lumen through the clot and restore flow on deployment (Ps. [0135], [0157], [0182], [0201] - - a combined clot pinching structure and inner channel feature could be combined with the embodiment of Fig. 13 such that the proximal portion has the pinch capability associated with clot pinching structure (407) and that the mid and distal portions are more densely scaffolded to provide inner channel functionality as shown in Fig. 11 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of the proximal portion having the pinch capability associated with clot pinching structure (407) with mid and distal portions more densely scaffolded to provide inner channel functionality, the Office respectfully submits that the combinations of features would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention because it would provide the beneficial functions of immediate restoration of blood flow on deployment, breaking the pressure gradient across the clot, facilitating contrast flow and distal visualisation and acting as an aspiration channel for distal emboli (Vale - - P. [0182]).  The motivation for the modification would have been to improve a physician’s control over the procedure and prevent clot from escaping the clot retrieval device.
Vale further discloses:
a framework of struts (402, 372, 1201, 1250) (Figs. 12, 13, 35a) (Ps. [0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402) forming an expandable tubular outer cage, the outer cage (Ps. [0157], [0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of outer cage 372, 1250 with outer cage 402, the Office respectfully submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the outer cage 402 to include features of outer cage 372, 1250 because it would provide the expected results of additional grip for dislodgement and retention of the clot as the device is retracted proximally to the intermediate catheter, guide catheter or sheath (Vale - - P. [0178]).  The motivation for the modification would have been to prevent the clot from escaping.
Vale further discloses:
expandable to a radial extent greater than the elongate inner body (110, 130, 150, 360, 408) to define a reception space between the outer cage (402, 372, 1250) and the elongate inner body (110, 130, 150, 360, 408) (See Fig. 13) (P. [0155] - - there is a gap between the outer cage and the inner member), the outer cage (402, 372, 1250) comprising:
a first scaffolding segment (S1) (See Annotated Fig. 13) comprising one or more proximal expandable bodies (B1, B2, B3) (See Annotated Fig. 13) comprising a plurality of non-circumferential closed cells, the clot pinching structure (407) extending inside the first scaffolding segment (S1) (P. [0158] - - since outer cage 402 is designed so that struts of the outer cage align with struts of the inner channel 408 to avoid obstructing the clot embedding and protrusion in the inner channel 408, each cell does not expand to a radial extent greater than the inner elongate body in a full circumference as shown in Fig. 13, i.e., the cell portions B1, B2, B3 expanding radially to a greater extent on alternate sides as shown in Annotated Fig. 13); 
and
a second scaffolding segment (S2) (See Annotated Fig. 12) comprising one or more distal expandable bodies (B- 12- 1, B-12-2) (See Annotated Fig. 12) comprising a plurality of fully circumferential closed cells distal of the first scaffolding segment (S1), the porous inner channel (362, 1302 - -mid and distal portions) extending inside the second scaffolding segment (S2) (it is noted that outer cage 372, 1250 is similar to applicant’s outer cage shown in applicant’s Fig. 3).

    PNG
    media_image2.png
    583
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    895
    media_image3.png
    Greyscale

Regarding claim 2, Vale further discloses the struts of the porous inner channel (362, 1302 - -mid and distal portions) defining inner body closed cells, wherein the closed cells of the first and second scaffolding segments of the outer cage (S1, S2) are larger than the inner body closed cells (See Annotated Figs. 12, 13) (Ps. [0157], [0182] - - the mid and distal portions (body portion 362 in Fig. 11, 12) are more densely scaffolded to provide inner channel functionality).
Regarding claim 3, Vale further discloses at least a portion of the porous inner channel (362, 1302 - -mid and distal portions) being configured interpenetrate the clot when radially expandable to the deployed configuration deployment (Ps. [0135], [0182] - - inner channel crosses the clot to provide a flow path).
Regarding claim 4, Vale further discloses the non-circumferential closed cells of the first scaffolding segment (S1) comprising one or more support arms (375) (Fig. 12), the support arms (375) spaced around the longitudinal axis such that there are large circumferential gaps between adjacent arms (372) (See Fig. 12) (Ps. [0157], [0201] - - outer cage 372 has extended proximal struts 375 to minimise any obstructions to the clot engaging with the proximal section 371 of the inner component which also can be combined with the embodiment of Figs. 1a- 3a, 13).
Regarding claim 5, Vale further discloses the first scaffolding segment (S1) comprising two support arms (375) (Fig. 12) substantially diametrically opposed about the longitudinal axis (See Fig. 12) (See Fig. 12) (Ps. [0157], [0201] - - outer cage 372 has extended proximal struts 375 to minimise any obstructions to the clot engaging with the proximal section 371 of the inner component which also can be combined with the embodiment of Figs. 1a- 3a, 13).
Regarding claim 6, Vale further discloses each expandable body (B1, B2, B3, B- 12-1, B- 12-2) of the first and second scaffolding segments (S1, S2) comprising at least one distal apex (A, A1) (See Annotated Figs. 12, 13) free from connection to an adjacent closed cell.
Regarding claim 7, Vale further discloses wherein the clot pinching structure (407) comprises a plurality of adjacent segments (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a), and wherein the segments are configured such that the radial force exerted by at least two adjacent segments differs from each other (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; rings of struts 134, 154 have differing radial forces than connecting adjacent segments 133, 153).
Regarding claim 8, Vale further discloses wherein the clot pinching structure (407) comprises: 
a plurality of clot-receiving cells (132, 152) (Figs. 2a- 3a), and a cell comprising struts (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a) extending between crowns, the struts being configured to pinch a clot located in the cell as the clot pinching structure is moved from the expanded deployed configuration to the at least partially constrained clot pinching configuration (See Figs. 2a- 2c).
Regarding claim 9, Vale further discloses the clot pinching configuration (Figs. 1e, 2c) achieved by advancing a catheter (104, 140) (Figs. 1a- 2c) over the first scaffolding segment (S1) and the clot pinching structure (407) until at least a portion of the clot is compressed between the tip of the catheter (104, 140) and at least a portion of the struts (133, 134, 153, 154) of the clot pinching structure (407) (P. [0158] - - the embodiment of Fig. 13 performs clot pinching in the manner described in Figs. 1a- 2c, and since clot pinching structure (407) is disposed within the outer cage 402, the catheter (104, 140) also advances over the first scaffolding segment (S1)).
Regarding claim 10, Vale further discloses the adjacent expandable bodies of the first scaffolding segment (S1) and second scaffolding segment (S2) hingedly connected to each other (See Brady p. 6, l. 3- 4 - - describing hinged portions and Brady Fig. 1g having connecting arms 29 which are similar to applicant’s connecting struts 233, 234 in Fig. 3; Brady claim 14).
Regarding claim 11, Vale discloses a clot retrieval device for removing an occlusive clot from a blood vessel, comprising:
an inner elongate body (110, 130, 150, 360, 408) (Figs.1a- 3a, 11- 13) comprising:
a proximal clot engaging element (407) (Fig. 13) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b) comprising a constrained delivery configuration (Fig. 1a), an expanded clot engaging deployed configuration (Figs. 1b, 2a), and an at least partially constrained clot pinching configuration (Figs. 1e, 2c); and
a distal tubular inner channel (362, 1302 - -mid and distal portions) (Figs. 11, 35b) connected to the distal end of the clot engaging element (407) and comprising a constrained delivery configuration (Fig. 1a) and an expanded deployed configuration (Figs. 1b, 2a), the inner channel (362, 1302) configured to allow a flow of blood therethrough in the expanded deployed configuration (Ps. [0135], [0182], [0201] - - a combined clot pinching structure and inner channel feature could be combined with the embodiment of Fig. 13 such that the proximal portion has the pinch capability associated with clot pinching structure (407) and that the mid and distal portions are more densely scaffolded to provide inner channel functionality as shown in Fig. 11 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of the proximal portion having the pinch capability associated with clot pinching structure (407) with mid and distal portions more densely scaffolded to provide inner channel functionality, the Office respectfully submits that the combinations of features would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention because it would provide the beneficial functions of immediate restoration of blood flow on deployment, breaking the pressure gradient across the clot, facilitating contrast flow and distal visualisation and acting as an aspiration channel for distal emboli (Vale - - P. [0182]).  The motivation for the modification would have been to improve a physician’s control over the procedure and prevent clot from escaping the clot retrieval device.
Vale further discloses:
a porous outer body (402, 372, 1201, 1250) (Figs. 12, 13, 35a) (Ps. [0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402) forming an expandable tubular outer cage, the outer cage (Ps. [0157],[0158],[0181], [0201] - - features of outer cage 372, 1250 can be applied to outer cage 402 because Vale states that “while the embodiments described herein refer to particular features, the invention includes embodiments having different combinations of features”).  If applicant argues that Vale does not disclose the combination of outer cage 372, 1250 with outer cage 402, the Office respectfully submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the outer cage 402 to include features of outer cage 372, 1250 because it would provide the expected results of additional grip for dislodgement and retention of the clot as the device is retracted proximally to the intermediate catheter, guide catheter or sheath (Vale - - P. [0178]).  The motivation for the modification would have been to prevent the clot from escaping.
Vale further discloses:
The porous outer body (402, 372, 1201, 1250) comprising a non-circumferential proximal segment (S1) (See Annotated Fig. 13) and a fully circumferential distal segment (S2) (See Annotated Fig. 12) pivotably connected to the proximal segment (S1) (See Brady p. 6, l. 3- 4 - - describing hinged portions and Brady Fig. 1g having connecting arms 29 which are similar to applicant’s connecting struts 233, 234 in Fig. 3; Brady claim 14), the outer body (402, 1201, 1250) expandable to a radial extent greater than the inner elongate body (See Fig. 13) (P. [0155] - - there is a gap between the outer cage and the inner member; P. [0158] - - since outer cage 402 is designed so that struts of the outer cage align with struts of the inner channel 408 to avoid obstructing the clot embedding and protrusion in the inner channel 408, each cell does not expand to a radial extent greater than the inner elongate body in a full circumference as shown in Fig. 13, i.e., the cell portions B1, B2, B3 expanding radially to a greater extent on alternate sides as shown in Annotated Fig. 13);
the clot engaging element (407) further comprising a framework of struts (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a) configured to exert an outward radial force on the clot when expanded to the deployed configuration (Figs. 1b, 2a), said outward force varying in a generally sinusoidal waveform pattern along the length of the clot engaging element (407) (See Fig. 3c) (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; (P. [0144] - - outward radial force profiles 50, 60, 70 show three generally sinusoidal patterns).
Regarding claim 12, Vale further discloses the amplitude of the waveform pattern being generally equal along the length of the clot engaging element (407) (See Fig. 3c) (P. [0144] - - since profile 70 represents a radial force that tapers up and then down approximately the same amount, the radial force along the length of the clot engaging element is considered being generally equal as a whole).
Regarding claim 13, Vale further discloses the amplitude of the waveform pattern decreasing along the length of the clot engagement element (407), being higher at the proximal and lower at the distal end of the clot engaging element (407) (See Fig. 2c) (P. [0144] - - Profile 60 represents a radial force profile that tapers down along the length of the device, with the radial force of the first peak 61 being higher than that of subsequent peaks 62-64).
Regarding claim 15, Vale further discloses the clot engaging element (407) further comprising a plurality of adjacent segments (133, 134, 153, 154) (Figs. 2a- 2c, Fig. 3a), the radial force exerted by at least two adjacent segments is different from each other (P. [0158] - - alternate rings of struts 407 for deep embedding in the clot described in Ps. [0137], [0140], [0142] and as shown in Figs. 1a- 3b; rings of struts 134, 154 have differing radial forces than connecting adjacent segments 133, 153).
Regarding claim 16, Vale further discloses adjacent struts of the clot engaging element (133, 153) (Figs. 2a- 2c, Fig. 3a) comprising at least one bend, the bends being configured so adjacent struts compress the clot as the clot engaging element is moved to the clot pinching configuration (Figs. 1e, 1c) (Ps. [0140], [0142] - - connecting struts 133, 153 are curved such that low surface contact area and radial force allows the clot to protrude into this section of the device when it is deployed in an occlusive clot as shown in Fig. 2c).
Regarding claim 17, Vale further discloses the proximal segment (S1) and the distal segment of the outer body (S1, S2) each comprising one or more expandable bodies (B1, B12, B3, B-12-1, B-12-2) (See Annotated Figs. 12, 13), the expandable bodies (B1, B12, B3, B-12-1, B-12-2) comprising a plurality of struts in the form of closed cells (See Annotated Figs. 12, 13).
Regarding claim 18, Vale further discloses each expandable bodies (B1, B12, B3, B-12-1, B-12-2) of the proximal and distal segments (S1, S2) comprising at least one distal apex (A, A1) (See Annotated Figs. 12, 13) free from connection to an adjacent closed cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771